 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDcashiers at each plant.The duties of checkers,cashiers, andshipping clerks are analogous to those of plant clerical em-ployees rather than office clerical or management employees.Underthese circumstances,we find nothing in the record toprevent the Petitioner from representing these employees inseparate units if the employees select the Petitioner as theirbargaining representative. 6We findthatthe following units are appropriate for purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act:(1)Allcashiers,shipping clerks, and storeroom employeesat the San Antonio, Texas,brewery ofPearl BrewingCompany,excluding production and delivery employees,office clericalemployees,professional employees,guards, all other em-ployees, and supervisors as definedin the Act.(2)Allcashiers and shipping clerks at the SanAntonio, Texas,brewery of Lone Star BrewingCompany,excluding productionand delivery employees,office clerical employees,professionalemployees,guards, all other employees,and supervisors asdefined inthe Act. 6[Text of Direction of Elections omitted from publication.]$Dr. Pepper Bottling Company,78 NLRB 1261.6 The record discloses that Lone Star employs no middlemen or storeroom employeesWe therefore make no unit determination for this employment category at Lone Star.PETER KIEWITSONS' CO.andOFFICEEMPLOYEES INTER-NATIONAL UNION,AFL, Petitioner.Case No. 9-RC-1942.July16, 1953DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section9 (c) of theNationalLaborRelationsAct, ahearing was held before BernardMarcus, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles,and Peter-sonl.Uponthe entire record in this case,the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labororganizationsinvolvedclaim to representcertain employeesof the Employer.3.A questionaffecting commerce exists concerning therepresentation of employeesof the Employerwithin the mean-ing ofSection 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner and Intervenor(United Gas,Coke andChemicalWorkers ofAmerica, CIO)seek a unitof hourly106 NLRB No 30. PETER KIEWIT SONS' CO.195paid, nonmanual employees at the Employer's place of businessinPortsmouth, Ohio, and project site near Waverly, Ohio.,The parties agree generally as to the appropriateness ofthe unit, except that the Employer would exclude as super-visorscertain individuals variously classified,' whom thePetitioner and Intervenor would include, and would exclude asconfidential or managerial employees certain other individualsclassified as secretaries, interviewers, and lecturers, all ofwhom at least the Petitioner would include.Alleged SupervisorsThe Employer is engaged in a multibillion dollar construc-tion project for the Atomic Energy Commission, called thePike County Atomic Energy Project. The employees work inoffices and in the field at various locations throughout theproject site, which covers approximately 6 square miles, aswell as in Portsmouth, approximately 23 miles away. TheEmployer has divided the project into 3 units for managerialpurposes. Each unit is further divided into divisions underdivision heads; each division, into branches under chiefs;each branch, into sections under principals; and each section,into groups under seniors. The project, begun in August 1952,has not yet reached full operation. As of May 3, 1953, theEmployer had in its employ about 1,200 hourly paid non-manual employees, most of whom were hired before October1952; of these, about 675 are sought in this proceeding, therest being professionals primarily. The total number of hourlypaid nonmanual employees has steadily been increasing andat peak is expected to reach about 1,800.3Each of the alleged supervisors has the authority effectivelyto recommend the promotion, discharge, and/or reward ofemployees, the power responsibly to direct employees and/orthe authority to adjust grievances. Although a limited numberof individuals in certain of the classifications in issue may nothave been informed of their authority, it would appear thatthese particular individuals presently are without subordi-nates.4 However, subordinates apparently will be assigned tothem in due course. We find that the individuals alleged by'The unit appears substantially as described in the petition. It is essentially a unit ofoffice and field clerical employees.2 The Employer contends the following classifications are supervisory: Clerk chief en-gineering, clerk principal engineering, clerk chief general, clerk principal general, depart-ment service supervisor,multilithgroup leader, NPA chief, office manager assistant,reproduction assistant chief, traffic agent, clerk chief payroll, chief operator, time checkerarea, timekeeper area, clerk principal accounting, first-aid supervisor, head janitor,chief photographer, storekeeper, clerk stenographer senior, and dispatcher.3At peak, the Employer expects to employ from 25,000 to 30,000 manual (craft) andnonmanual employees4The alleged supervisory classifications have been filled first in anticipation of theexpanding employment force.322615 0 - 54 - 14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheEmployer to be supervisors are supervisors within themeaning of the Act, and we shall exclude them ats such.-'Alleged Confidential and Managerial EmployeesThe employees classified as senior secretaryand secretary,inperforming the customary duties of their classifications,act in a confidential capacityto the Employer's unit managersand department or division heads,who develop labor relationspolicies for the respective units. We find therefore that thesesecretariesare confidentialemployees and shall exclude themas such.6The interviewers screen applicants for employment, ap-praising and classifying their applications and making recom-mendations as to whether or notthey behired.These recom-mendations are passed on by the senior interviewer,who alsodirects the interviewers in effecting employment of personnel.We find thatthe senior interviewer is a supervisor within themeaning ofthe Act andshall exclude him as such.We furtherfind thatboth the senior interviewer and the interviewersexerciseauthorityand judgment in the hiring process on theEmployer'sbehalf and shall therefore exclude them.?The lecturers,under the direction of a senior lecturer, planand present the indoctrination program for all employees andthe training program for all supervisors.In these programs,the lecturers express company policies,including labor rela-tions policies.We find thatthe senior lecturer is a supervisorwithin the meaning oftheAct andshall exclude him as such.We further find thatboththe senior lecturer and the lecturershaveinterestsmore closely allied with managementthan withthe employees and shall therefore exclude them. eWe find thatthe following employees of the Employer con-stitute a unit appropriate for the purposes of collective bar-gainingwithin themeaning of Section9 (b) of the Act: Allhourly paid,nonmanual employeesat the Employer's place ofbusinessinPortsmouth, Ohio, andproject site nearWaverly,Ohio, includingbuyers, senior buyers,expediters,messengers5Northern Redwood Lumber Company, 88 NLRB 272; Continental Pipe Line Company,78 NLRB 379.We do not pass upon the classification of dispatcher, since, at the date of the hearing,itwas yet to be filledBecause the record fails to describe the functions and authority of the multilith groupleader classification,we shall permit the individual or individuals in this classification tovote subject to challenge.6 Gulf States Telephone Company, 101 NLRB 270We do not pass upon the classification of executive secretary, since, at the date of thehearing, it was yet to be filled.7New England Telephone8zTelegraph Company, 90 NLRB 6398Minnesota and Ontario Paper Co., 92 NLRB 711. GARDNER MACHINE COMPANY197outside,'multilith group leaders,L° and first-aid attendants,but excluding investigators,lecturers,senior lecturer,inter-viewers, senior interviewer,confidential employees, profes-sional employees,guards, communications chief, assistantrecreation division chief,and other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]olefore the hearing, the Teamsters, which represents the Employer's truckdrivers,requested recognition as bargaining agent for the buyers, senior buyers, expediters, andmessengers outside.However, though notified of the petition and hearing in this case,the Teamsters did not appear. Furthermore, these classifications would appear to be prop-erly included in the unit.10 As already mentioned, we shall permit the individual or individuals in this classifica-tion to vote subject to challenge, without making any determination of status at this time.In the event that the challenged ballot or ballots will affect the outcome of the election, afurther investigation to determine the status of this individual or these individuals willbe conducted.GARDNER MACHINE COMPANYandUNITED STEELWORKERSOF AMERICA, CIO, Petitioner. Case No. 13-R.C-2697.July 16, 1953SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONOn July 23,1952, pursuant to the Board's Decision andDirection of Election' 1an election by secret ballot was con-ducted under the direction and supervision of the RegionalDirector for the Thirteenth Region, among employees in theunit heretofore found appropriate.At the conclusion of theelection,a tally of ballots was furnished the parties. Thetally shows that of about 213 eligible voters, 198 cast ballots,ofwhich 76 were for the Petitioner,121 were against thePetitioner,1was challenged,and none was void.On July 28, 1952, the Petitioner filed objections to conductaffecting the results of the election,a copy of which was.served on the Employer.In accordance with the Rules andRegulations of the Board, the Regional Director conductedan investigation of the objections and, on October 30, 1952,issued and served on the parties his report on objections,inwhich he recommended that some of the objections besustained,and others overruled;and he further recommendedthat the Board set aside the election and that a new electionbe directed.2 Thereupon the Employer filed timely exceptionsto the Regional Director's report on objections.31T'he Decision and Direction of Election, issued on July 2, 1952, is not reported in the boundvolumes of the Decisions and Orders of the Board.2Becausethe challenged ballot could not affect the results of the election, the RegionalDirector made no report concerning the challenge.3We adopt the findings and recommendations of the Regional Director to which no excep-tions were taken, and we overrule such objections.106 NLRB No. 32.